COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 THE STATE OF TEXAS,                           §
                                                              No. 08-15-00002-CR
                            State,             §
                                                                Appeal from the
 v.                                            §
                                                               409th District Court
 DANIEL VILLEGAS,                              §
                                                            of El Paso County, Texas
                           Appellee.           §
                                                               (TC# 940D09328)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until June 4, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Natalie Martinez, Court Reporter for the 409th District Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before June 4, 2015.

       IT IS SO ORDERED this 12th day of May, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughez, JJ.